—Judgment affirmed. Memorandum: On appeal from a judgment of conviction for murder in the second degree (Penal Law § 125.25 [1]), defendant’s primary claim is that the trial court erred in disallowing testimony from two defense witnesses concerning Laotian culture. Defendant, a Laotian refugee, was charged with murdering his wife, by repeatedly stabbing her, after she received a phone call from a former boyfriend. Defendant claimed that he was acting under extreme emotional disturbance (Penal Law § 125.25 [1] [a]). Defendant argues that general knowledge of Laotian culture would have aided the jury in understanding why he acted in a jealous rage. The trial court properly exercised its discretion in disallowing the proffered testimony. The witnesses had not evaluated the defendant and could testify only about Laotian culture and refugee problems in general (see, People v Casassa, 49 NY2d 668, 680-681). Defendant, as well as other witnesses, had testified at length about Laotian culture. Moreover, jealousy is not a subject beyond the ken of the ordinary juror, for which expert testimony is needed (see, Richardson, Evidence § 367 [Prince 10th ed]). We have considered defendant’s remaining claims of prosecutorial misconduct and find them without merit.
All concur, except Schnepp, J., who dissents and votes to reverse and grant a new trial in the following memorandum.